Citation Nr: 1314169	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  12-16 001	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent for post-operative verruca acuminata intra-urethral (hereinafter referred to as 'genitourinary (GU) disability'). 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to July 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), in Hartford, Connecticut.  

The Veteran submitted an original claim of entitlement to an increased (in excess of 60 percent) rating for his service-connected GU disability that was received by VA on October 19, 2010.  In December 2010, the RO denied his claim.  In April and May 2011, the Veteran sent letters to VA requesting reconsideration of the December 2010 rating action.  Subsequently, but prior to December 2011, new and relevant medical evidence was associated with the claims file.  In March 2012, the RO again denied his claim of entitlement to a disability rating in excess of 60 percent.  The Veteran timely appealed the March 2012 denial.  

The Board notes that the Veteran did not appeal the December 2010 rating decision.  However, new, relevant medical evidence was added to the claims file within one (1) year of that decision.  Pursuant to 38 C.F.R. § 3.156(b) (2012), new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Therefore, the Board finds that the period under consideration extends from October 19, 2010, the date his original increased rating claim was received by VA. 

The Veteran appeared at a hearing before a Decision Review Officer (DRO) in May 2012 and he testified before the undersigned Veterans Law Judge (VLJ) in November 2012.  Transcripts of both hearings are on file.  

The Board remanded this case in January 2013, at which time it was noted that a claim for a TDIU is part of an increased rating claim when such a claim is either expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In January 2013 the Board noted that a March 2010 Board decision listed the issue of entitlement to a TDIU on the title page, but did not decide or dispose of that claim, and that the issue of a TDIU rating had remained pending and was part of the appeal even though it was not certified for appellate consideration.  Id.; 38 C.F.R. § 3.155(a); 38 C.F.R. § 19.35.  The Board found, in January 2013 that remanding the TDIU claim for further development and consideration did not result in any prejudice and was harmless.  Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).  Subsequently, a March 2013 Supplemental Statement of the Case (SSOC) addressed both the issue for a higher rating for the GU disability and for TDIU.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal other than VA treatment records dated from July 2010 to March 2013, which were considered by the AOJ in the adjudication of the Veteran's claims.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a rating in excess of 60 percent for the Veteran's GU disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his service-connected disabilities of the GU disability, rated 60 percent disabling; degenerative arthritis of the right knee with postoperative residuals of excision of the right lateral meniscus, rated 20 percent disabling; and a postoperative right knee scar, rated 10 percent disabling; resulting in a combined disability rating of 70 percent, have rendered him unable to obtain or retain substantially gainful employment.  


CONCLUSION OF LAW

The criteria for the assignment of a TDIU are met.  38 U.S.C.A. §§ 115, 5103, 5103A, 5107 (West 2002 & Supp. 2012) 38 C.F.R. §§ 3.102, 3.159, 3.341, 4.15, 4.16 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant a TDIU herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veteran claims that he is unable to work due to his service-connected disabilities, to specifically include service-connected GU disability.  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.  

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b). 

Service connection is in effect for: (1) 60 percent for post-operative verruca acuminata intra-urethra; (2) degenerative arthritis of the right knee with postoperative residuals of excision of the right lateral meniscus, rated 20 percent disabling; and a postoperative right knee scar, rated 10 percent disabling.  

The Veteran's current combined disability rating is 70 percent.  As the Veteran has two or more service-connected disabilities, and one of them is rated as 40 percent disabling and his combined rating is 70 percent, he meets the threshold percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  

The question that remains, however, is whether his service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment. The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

By way of background, the Board notes that, in a 1960 claim, the Veteran reported having work experience as "last" puller for a shoe company, and as a bartender.  He had 8 years of grade school education.  

A September 2000 VA outpatient treatment (VAOPT) record reflects that the Veteran was a retired janitor.  He had work experience at a chicken farm and in a factory.  

On VA orthopedic examination in September 2003 it was reported that recent X-rays had revealed extensive chondrocalcinosis with moderate degenerative joint disease (DJD) in the tibial femoral joint with osteophytes and a small osteophyte at the right patellofemoral joint.  It was reported that the Veteran had multiple medical conditions, including diabetes, treated with insulin and pills; chronic renal failure; gastroesophageal reflux disease (GERD), coronary artery disease (CAD), chronic low back pain with osteoarthritis and L5-S1 disc space narrowing.  He received dilatation every two months for urethral stricture, with only short-term improvement.  He now complained of chronic right knee pain, which increased as he aged, and for which injections of Cortisone in the past had not been helpful.  He complained of constant weakness, occasional swelling, and some instability.  He reported that he could only walk 200 feet before having to rest, because of increasing pain.  He used a cane.  He often had difficulty putting on his socks due to right knee pain, such that his wife had to help him.  He reported that his activities of daily living were much affected.  On physical examination he walked with a limp, even when using a cane.  He had mild atrophy of the right thigh and calf, and mild right knee swelling, with marked tenderness of the right knee lateral joint line.  His postoperative right knee scar was tender and depressed, with subcutaneous tissue atrophy.  He had 14 degrees "flexion contracture" but flexion was possible to 74 degrees with pain at the end while supine, and while sitting down flexion was to 90 to 100 degrees, occasionally with effort.  He was able to complete 10 repetitions of flexion and extension but with shaky movement and with weakness and pain.  There was mild laxity of the anterior cruciate ligament with severe guarding and a complaint of pain.  

The examiner's assessment was moderate right knee DJD with extensive chondrocalcinosis with history of lateral meniscus removal.  It was felt that his inability to walk more than 200 feet was a result of his right knee disability.  His right knee was as likely as not significantly impaired.  

On VA GU examination in September 2004 the Veteran reported that he had to have dilation 5 times weekly and that since recent surgery had had to change absorbent pads up to 5 times daily.  After dilatations there would be an improvement in his urinary symptoms followed by a gradual decline in his urinary status.  He had declined recommended intermittent catheterizations.  He denied having lethargy, weakness, anorexia, weight loss or gain.  His urinary leakage required using absorbent pads 3 times daily.  He had not had urinary tract surgery and had no recurrent urinary tract infections (UTIs).  He had no renal colic or bladder stones, nor acute nephritis. He had been hospitalized for bladder cancer but not for urinary tract disease.  There were no effects on his usual daily activities except for the discomfort of not being able to void correctly, i.e., his urinary stream was one of spraying.  His history of urethral strictures for many years was likely as not due to scarring from treatment for intraurethral verruca acuminata which caused abnormal urine flow symptom and his need for chronic urinary dilations, which (1) required absorbent materials that had to be changed 2 to 4 times daily; (2) resulted in day time voiding interval of less than one hour; and, (3) caused awakening to void 5 or more times nightly beginning 3 weeks after a dilation procedure.  

On VA examination in July 2009 the Veteran complained of lethargy, weakness, weight loss of 20 pounds in the past nine months, and constant dribbling and incomplete emptying of his bladder, with recurrent UTIs and post-void residual volume.  He reported that he urinated 10 times during the day and 5 times each night.  He also noted urinary hesitancy and dysuria, and a weak urinary stream.  He had to use 8 to 10 urinary pads daily.  There was no evidence of renal colic, bladder stones, or acute nephritis and he had not had dialysis.  He had recently had laser treatment for urethral strictures.  He was to have a suprapubic tube put in place and if that was not successful a suprapubic tube would be surgically implanted.  The examiner indicated that the Veteran was not seeking work and had been retired from his employment as a janitor since 1990.  The Veteran alleged that his genitourinary disability affected his social life because it essentially rendered him housebound.  However, he was able to accomplish activities of daily living.  The examiner opined that the Veteran's subjective GU complaints resulted in moderate functional impairment.  

It was concluded that he would have difficulty obtaining any gainful employment due to his service-connected urinary symptoms as well as other medical problems of (nonservice-connected) coronary artery disease (CAD), diabetes mellitus, and low back pain.  

On VA examination in December 2010 the Veteran reported that his wife had died and related the history of his GU condition and his current symptoms.  He reported that he had to self-catheterize approximately 5 times daily.  While he liked to fish, he could not drive and, so, no one had taken him fishing recently.  He complained of having hesitancy and weak stream, with dribbling on occasion.  He also related having incontinence and needed to change pads up to 4 times a day.  He denied having lethargy, weakness, anorexia, or weight loss or gain.  He reported that he had not been hospitalized due to UTIs.  His medical history included CAD, hypertension, and diabetes as well as other disabilities.  He had no renal colic or bladder stones and no acute nephritis.  As to the effect of his GU disability on his usual activities, he could not go out very often because he had to use a straight catheter so frequently and would have abdominal discomfort.  

Then diagnosis was urethral stricture which required cystoscopy with urethrotomy, times 2 in the past year, complicated by UTIs.  He had required intermittent straight catheterization and had incontinence that required use of "attends (4qd)."  He was awaiting suprapubic emplacement.  He lived alone and remained "I" [independent] in activities of daily living.  

VA clinical records show that in May 2011 the Veteran underwent the surgical emplacement of a suprapubic tube.   

At a May 2012 hearing before a Decision Review Officer of the RO the Veteran testified that he had a tube that went up to his bladder and that he wore it constantly, although VA replaced it every 21 days.  Due to this, he had had repeated bladder infections, about every 6 months which were treated with antibiotics.  He had urinary leakage about 3 to 4 times daily.  He also had to change absorbent diapers, Depends, sometimes 5 times daily.  His GU condition interfered with his social life and he could not go swimming in a pool.  The Veteran's service representative submitted VA clinical records which included laboratory studies indicating the Veteran's BUN and creatinine were high (but still within normal limits).  Also, (as to the criteria for an 80 percent rating for renal dysfunction) the Veteran testified that he sometimes lost his appetite and sometimes felt weak and lethargic.  Pages 14 and 15 of that transcript.  

The Veteran testified at his November 2012 Board hearing as to treatment and an increase in his GU symptoms.  He stated that in the past year he had been in poor health, even though he had had a tube put in his abdomen so he could urinate.  He had lost about 20 or more pounds recently, and felt tired, weak and had a loss of appetite.  He also had nausea.  He had repeated UTIs, and constant bladder pain.  In suprapubic tube was changed at a clinic every four weeks.  He had had renal cysts and had been told that he had six cysts on each kidney.   He was no longer treated for bladder cancer.  He was also treated for hypertension.  The Veteran further testified that he could not go downtown and shop.  He felt that his GU disability precluded employment because he could not sit for long or do anything that required (extensive) standing or walking.  

On VA examination in March 2013, to determine the current severity of the service-connected GU disability, the diagnosis was urethral stricture secondary to verruca acuminata causing obstructive symptoms requiring suprapubic tube placement.  It was noted that he had had recurrent UTIs.  He remained "I" [independent] as to activities of daily living.  The Veteran reported that he had to wear absorbent materials which had to be changed two to four times per daily.  He had daily leakage from his penis.  He had abdominal discomfort when his suprapubic tube was not draining properly, and at such times it needed readjustment.  

The Veteran was reported to have obstructive symptoms.  On physical examination he had a well healed suprapubic tube surgical incision, without masses or tenderness.  He had 1+ edema of both lower extremities.  Laboratory studies revealed his urea-nitrogen was elevated at 29 mg/dL (with the normal range being from 7 to 25) and his serum creatinine was elevated at 1.85 mg/dL (with the normal range being from 0.5 to 1.5).

The Veteran also reported having generalized weakness, fatigue, lack of endurance, and difficulty with ambulation which caused moderated functional impairment.  

The examiner stated that the Veteran's GU disability had caused urethral strictures requiring recurrent cystoscopy with urethrotomy, straight intermittent catheterization, and ultimately suprapubic placement in May 2011.  He continued to have urinary leakage requiring using absorbent material and also had recurrent UTIs that required intermittent treatment with antibiotics.  A current urinalysis suggested that he was having another UTI at the time of the examination, and the Veteran was advised to have this followed up.  The examiner stated that the Veteran's reported generalized weakness, fatigue, lack of endurance, and difficulty with ambulation causing moderate functional impairment would make it difficult fo him to perform a physical or sedentary job.  He reported that his appetite and weight were stable.  He also had evidence of "CKD" that was likely related to his nonservice-connected diabetes and to his hypertension.  He was essentially homebound and relied on others for transportation and shopping for groceries.  Otherwise, he remained "I" [independent] in activities of daily living.  

The Board finds that the evidence as a whole, and in particular the opinion rendered at the 2013 VA examination, the Veteran's lay testimony and statements, and the record of multiple instances of treatment for genitourinary symptoms, recurrent UTIs, the emplacement of a tube for urinary drainage, and his frequent need to change absorbent material supports the Veteran's claim of entitlement to a TDIU.  The Board has also considered that the Veteran's sparse occupational background and limited education, and at least moderate impairment of his right knee are also significant factors in limiting any possibility of substantially gainful employment.  

Therefore, giving the Veteran the benefit of the doubt, as is required by law, the Board concludes that his service-connected disabilities, to specifically include and primarily due to his GU disability, render him unable to obtain and maintain substantially gainful employment.  Therefore, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

A TDIU is granted. 


REMAND

The Veteran's current 60 percent rating for his GU disability, which is based solely on urinary symptomatology, is the highest available schedular rating in the absence of renal impairment under 38 C.F.R. § 4.115a, DC 7529.  

However, the general rating formula for rating GU disabilities allows for higher ratings based on renal dysfunction.  Specifically, an 80 percent rating is assigned if there is either (1) persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, (2) generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating is assigned for renal dysfunction when requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.

In order to determine the current nature and severity of the Veteran's GU disability, the Board remanded the case in January 2013 in order to afford him a VA examination so as to determine the nature and severity of the current manifestations of such disability, to specifically include renal and urinary dysfunction.  The Board indicated that the examiner should specifically report the Veteran's laboratory findings with respect to BUN and creatinine levels, and indicate whether the Veteran has persistent edema and albuminuria, and/or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  

At the March 2013 VA examination, the Veteran's laboratory findings were reported in full (i.e., his BUN was 29 and his creatinine was 1.85), but the examiner did not specifically indicate whether the Veteran has persistent edema and albuminuria, and/or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  In this regard, the examination focused primarily on the Veteran's urinary symptoms.  Additionally, while the examiner noted that the Veteran had 1+ edema of both lower extremities and his self-report of generalized weakness, fatigue, lack of endurance, and difficulty with ambulation, she did not specifically address the Board's inquiries.  Therefore, a remand is necessary in order to obtain an addendum opinion so as to address whether the Veteran's GU disability results in renal dysfunction, and whether he has persistent edema and albuminuria, and/or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion due to such disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Return the claims file to the March 2013 VA examiner.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the March 2013 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the paper and Virtual claims files, which includes VA treatment records dated through March 2013, the examiner should offer an opinion on the following:

(A)  Does the Veteran's GU disability result in renal dysfunction?

(B)  Does the Veteran's GU disability result in persistent edema and albuminuria?  The examiner should also indicate whether the Veteran's 1+ edema of the lower extremities is considered 'persistent.'

(C)  Does the Veteran's GU disability result in generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion?

Any opinion offered must be accompanied by supporting rationale. 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraph, the Veteran's increased rating claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


